Citation Nr: 0101580	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  96-26 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a mid-back 
disorder.

2.  Entitlement to service connection for a paracervical 
muscular disorder.

3.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a left shoulder injury 
with impingement and arthritis, prior to 
February 19, 1996.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a left shoulder injury 
with impingement and arthritis, on and after February 19, 
1996.

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a right shoulder injury 
with partial separation and arthritis, on appeal from the 
initial evaluation.

6.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a right knee injury, 
status post arthroscopy, with arthritis, on appeal from the 
initial evaluation.

7.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected low back disorder, on appeal from the 
initial evaluation.

8.  Entitlement to an increased (compensable) evaluation for 
service-connected sinusitis with allergic rhinitis, on appeal 
from the initial evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1986 to 
July 1994.

This appeal arises from an October 1995 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO) which 
determined that the veteran's claim for service connection 
for a mid-back disorder was not well grounded, and which 
assigned 10 percent disability evaluations for the residuals 
of a right shoulder injury with partial separation, the 
residuals of a right knee injury, and a low back disorder, 
after granting service connection for the same.  The October 
1995 rating action also granted service connection for 
sinusitis with allergic rhinitis.  A noncompensable (i.e., 
zero percent) disability evaluation was assigned, effective 
from the day immediately following the veteran's date of 
discharge from service in July 1994.  The notice of 
disagreement was received in October 1995.  The statement of 
the case was issued in April 1996.  The veteran's substantive 
appeal was received in June 1996.

The appeal also stems from a January 1994 rating action which 
denied service connection for a cervical spine disorder, and 
which granted service connection for the residuals of a left 
shoulder injury with impingement.  While the date of award of 
service connection was made effective in July 1994, the RO 
held that a compensable (10 percent) evaluation of the 
disability was not assignable until February 19, 1996.  The 
notice of disagreement was received in September 1998.  The 
statement of the case was issued in September 1999.  The 
veteran's substantive appeal was received in October 1999.  
Subsequently, the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

In view of the Board's determination that additional 
evidentiary development is warranted, the issues of service 
connection for a mid-back disorder and for a paracervical 
muscular disorder; increased evaluations for the residuals of 
a left shoulder injury with impingement; the residuals of a 
right shoulder injury with partial separation; the residuals 
of a right knee injury, status post arthroscopy, with 
arthritis; and for a low back disorder will be discussed in 
the Remand portion of this decision.  We recognize that, 
under previous law, we would have been required to assess 
whether all those claims are well grounded, before 
contemplating remand.  However, Congress has recently passed, 
and the President has signed into law, legislation repealing 
the requirement that a claim be well grounded.  Several bills 
were involved in the process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000, Public Law No. 106-475, 114 Stat. 2096 (2000).  
As a result, to whatever extent the Board might previously 
have been inclined to deny any of the veteran's claims as not 
well grounded, the new statute has obviated the well-
grounded-claim analysis.

The Board observes that this appeal initially included the 
issues of service connection for tinnitus and bilateral tinea 
pedis, and increased evaluations for the service-connected 
residuals of a left fifth finger injury and bilateral pes 
planus.  However, in statements received in December 1999, 
the veteran expressed his desire to withdraw those claims.  
As such, the issues of service connection for tinnitus and 
bilateral tinea pedis, and increased evaluations for the 
service-connected residuals of a left fifth finger injury and 
bilateral pes planus are no longer subjects of appellate 
review.


FINDINGS OF FACT

1.  Upon examination in September 1998, the veteran was shown 
to have a permanent discharge from both nasal nares; 
moreover, the evidence of record shows that he suffers from 
infrequent sinus headaches.

2.  Prior and subsequent to October 7, 1996, the medical 
evidence shows that the veteran's sinusitis with allergic 
rhinitis has not resulted in atrophy of the intranasal 
structure or severe sinusitis with incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.

3.  Since October 7, 1996, the medical evidence reveals that 
the veteran's sinusitis with allergic rhinitis is not 
productive of nasal obstruction greater than 50 percent on 
both sides or complete obstruction on one side with polyps; 
it also is not shown to cause three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment and/or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

4.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's sinusitis with allergic 
rhinitis meets the criteria for a 10 percent evaluation, 
under the pre-October 7, 1996, regulations.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a disability rating of 10 percent, but no higher, for 
sinusitis with allergic rhinitis have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 
3.321(b)(1), Part 4, to include §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.96, 4.97, Diagnostic Codes 6501, 6513 (effective prior to 
October 7, 1996); 4.97, Diagnostic Codes 6513, 6522 
(effective from October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his spine 
and sinuses were normal.  In May 1993, he was seen for 
complaints of headaches, sinus congestion, and irritated 
eyes.  He said he had been experiencing the symptoms for the 
past two months.  He stated he had a family history of sinus 
problems.  His sinuses were not tender.  An examination of 
his throat revealed some redness and pharyngeal mucosa.  
There was no swelling or exudate.  The diagnostic impression 
was probable allergic rhinitis.  

On a Report of Medical History pending service discharge, the 
veteran indicated, in pertinent part, that he suffered from 
ear, nose, and throat trouble, and sinusitis.  The examiner 
elaborated by noting that the veteran had been treated for 
seasonal sinus problems in May 1994.  However, the Report of 
the Medical Examination showed that the veteran's sinuses 
were normal.  

In September 1994, the veteran filed a claim for service 
connection for multiple disorders, including sinus problems.  
He made no reference to post-service treatment of this 
condition.


In November 1994, the veteran was afforded a VA general 
medical examination.  In relevant part, he indicated that he 
suffered from chronic congestion and chronic sinusitis.  He 
said he would spit up blood and phlegm.  The physical 
examination, in pertinent part, revealed that his nose, 
sinuses, mouth, and throat were within normal limits.

The veteran was afforded a diabetes mellitus examination in 
September 1995.  The report of that examination indicated 
that the veteran did not undergo a physical examination or 
laboratory studies in relation to his rhinitis and/or 
sinusitis.  However, given the opportunity to view the chart, 
the examiner stated there were numerous notations from 
reasonable examiners attesting to examination and treatment 
for both chronic rhinitis and sinusitis.  He said both 
disorders were well documented.  

By a rating action dated in October 1995, service connection 
for sinusitis with allergic rhinitis was granted.  A 
noncompensable disability rating was assigned.

In February 1996, following the submission of his notice of 
disagreement, the veteran furnished the RO with a 
comprehensive statement in support of his then pending 
claims.  As relevant here, he asserted that he deserved at 
least a 10 percent disability rating for his sinusitis with 
allergic rhinitis.  He asserted that he had yet to have been 
afforded a VA examination to properly determine the severity 
of his sinus disability.  He complained of constant sinus 
drainage, sinus tenderness, and headaches.

An August 1995 treatment report from Fayetteville VAMC showed 
that the veteran was seen for complaints of sinus problems.  
He said his eyes had been "burning a lot."  He stated he 
would wake up with a stuffy head and congestion of the right 
nostril.  He maintained he was constantly producing phlegm.  
He also said he suffered from a headache.  There was yellow 
drainage, and the pharynx was red.  The maxillary and frontal 
sinuses were tender.  The impression was acute sinusitis.  
The veteran was treated for complaints of sinusitis again in 
November 1995.  In this regard, the examiner indicated that 
the veteran probably did not need antibiotics.

The veteran was afforded a personal hearing before the RO in 
March 1996.  With regard to his sinuses, the veteran 
testified that his sinus infections usually occurred during 
the spring.  He added that his medication had helped to 
control his sinus problem.  Nevertheless, he stated he often 
woke up in the morning with slight swelling in the sinuses.  
He indicated that he received treatment for his sinus problem 
through the Fayetteville VAMC.

The veteran submitted a statement from his wife dated in 
December 1995.  Of note, the veteran's wife reported that her 
husband had a persistent sinusitis problem.  She said he had 
a constant post-nasal drip.  She stated that he complained of 
having a sore throat and headaches. 

In April 1996, the noncompensable evaluation assigned for 
sinusitis with allergic rhinitis was continued.  The Hearing 
Officer held that the symptoms described by the veteran at 
his personal hearing and in the medical records failed to 
meet the criteria for a 10 percent disability evaluation.  
The veteran was provided a statement of the case, as to that 
and other issues, in the same month.

The veteran underwent a maxillofacial CT scan in July 1997.  
The report of the scan, received in September 1997, indicated 
that the veteran had a deviated nasal septum.  There were no 
air fluid levels identified in any of the paranasal sinuses.  
Minimal mucosal membrane thickening involving selected 
frontal air cells was seen.  There was mucosal thickening 
involving selected, scattered ethmoid air cells bilaterally.  
There were mild edematous changes of the left inferior nasal 
turbinate.  The impression, in pertinent part, indicated 
minimal changes of chronic sinusitis as described, involving 
selected ethmoid air cells and a few frontal air cells.

In September 1998, G.P. Dwivedi, M.D., was contracted by the 
VA to afford the veteran a sinus examination.  The veteran 
reported that he had initially treated his sinus problems 
with Actifed, but that the effectiveness of the medication 
gradually decreased.  He said he was currently using Claritin 
every day to keep his nasal sinuses and nose from burning.  
He stated the Claritin also helped to control his headaches.  
The veteran asserted that his sinus problems mostly occurred 
in his forehead.  He said he had sinus related headaches 
about twice a week.  He indicated the headaches, which caused 
severe distress, usually lasted about three to four hours.  
He denied using any respirator.  His upper respiratory 
symptoms were mostly post-nasal drip, occasional ear pain and 
drainage from the throat, a sore throat, and burning in the 
eyes.  The veteran stated he also had some yellowish 
discharge and yellowish sputum and constant cold symptoms.  
He did not have shortness of breath.  He denied having any 
allergic attacks.  The veteran also stated that he did not 
require bed rest for his sinus condition.  

On physical examination, there was about 40 percent nasal 
obstruction on the left.  There was no obstruction on the 
right.  Nasal sinus involvement was present - deviation to 
the left side.  There was noted to be tenderness along the 
frontal sinuses, and there was a permanent discharge from 
both nasal nares.  There was no crusting.  Sinus X-rays 
showed normal paranasal sinuses.  Reference was made to the 
aforementioned CT scan of the nasal sinuses, which had shown 
chronic sinusitis changes involving the ethmoid air cells and 
a few frontal air cells.  Based upon the report of the CT 
scan and his chronic sinus tenderness and discharge, the 
veteran was diagnosed as having chronic sinusitis.

In September 1999, the noncompensable disability rating 
assigned for sinusitis with allergic rhinitis was continued.  
The RO indicated that the criteria for evaluating respiratory 
disorders had been revised during pendency of the appeal.  
However, the RO found that there was still no basis for a 
higher disability rating for sinusitis and/or allergic 
rhinitis.  A supplemental statement of the case (SSOC) was 
furnished to the veteran in September 1999.  The SSOC cited 
the old and new criteria for evaluating sinusitis and 
allergic rhinitis.

II.  Analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096, 2098-99 (Nov. 9, 2000).  In the present case, as 
to this issue, we find that the RO's development action has 
generated sufficient evidence to satisfy the Secretary's 
obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet.App. 55, 58 (1994); 38 C.F.R. 
§§ 4.1, 4.2 (1999).

The Court of Appeals for Veterans Claims has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, was 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found -- a 
practice known as assigning "staged" ratings.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  This reasonable-
doubt/benefit-of-the-doubt doctrine has been carried forward 
in the amendments to section 5107(b) effected by the VCAA.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

In every instance where the Rating Schedule does not provide 
a zero percent evaluation under a particular diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The veteran's service-connected sinusitis has historically 
been evaluated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6513 of the VA Rating Schedule, for chronic maxillary 
sinusitis.  The Board notes that maxillary sinusitis is rated 
in the same fashion as ethmoid, frontal, and sphenoid 
sinusitis.  See 38 C.F.R. § 4.97, DC's 6511, 6512, 6514.  In 
addition, multiple coexisting respiratory problems such as 
rhinitis and sinusitis are not to be assigned separate 
ratings.  38 C.F.R. § 4.96.  Rather, a single rating is 
assigned based on the predominant disability picture, with 
elevation to the next higher rating where the overall 
severity warrants it.  Id.

Initially, before specifically addressing the question of the 
propriety of a higher rating for sinusitis, it should be 
pointed out that the schedular criteria by which respiratory 
system disabilities are rated changed during the pendency of 
the veteran's claim and his appeal to the Board.  See 61 
Fed.Reg. 46,720 (1996) (effective Oct. 7, 1996).  Therefore, 
adjudication of a claim for an increased evaluation for 
sinusitis with allergic rhinitis must now include 
consideration of both the old and the new criteria.  See 
Karnas v. Derwinski, 1 Vet.App. 308, (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Further, the Board notes that the 
veteran was advised of the new criteria in the most recent 
supplemental statement of the case.

The rating criteria in effect prior to October 7, 1996, under 
38 C.F.R. § 4.97, DC 6513, provided that chronic maxillary 
sinusitis with X-ray manifestations only, with symptoms 
either mild or occasional, warranted a noncompensable 
evaluation.  Where the condition was moderate, with discharge 
or crusting or scabbing, infrequent headaches, a 10 percent 
evaluation was warranted.  A 30 percent evaluation was 
warranted when the symptoms were severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent evaluation was appropriate where the symptoms were 
post-operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

The criteria in effect prior to October 7, 1996, provided 
under 38 C.F.R. 4.97, DC 6501, a 10 percent rating for 
atrophic rhinitis, causing definite atrophy of the intranasal 
structure and moderate secretion.  A 30 percent rating was 
assigned for moderate crusting and ozena, atrophic changes.  
A 50 percent rating required a showing of massive crusting 
and marked ozena with anosmia.

Effective October 7, 1996, the rating criteria for sinusitis 
(DCs 6510 through 6514) were revised as follows.  A 
noncompensable evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is assigned following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  We observe that a note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 (2000).

Effective October 7, 1996, the rating criteria for rhinitis 
(DC 6522) were also revised.  The new criteria provide a 30 
percent rating for allergic or vasomotor rhinitis that 
includes polyps.  A 10 percent rating is warranted for 
rhinitis without polyps, but with greater than 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side.

Since the Board must consider whether the veteran would 
qualify for a higher rating under either set of criteria, in 
accordance with Karnas, supra, consideration under the old 
criteria will be undertaken first.

The record on appeal shows the veteran has consistently 
complained of congested sinuses, a sore throat, eyes that 
burn and itch, sinus tenderness, constant draining, and 
headaches.  He reports taking medications on a daily basis to 
treat these symptoms.  The July 1997 report of a 
maxillofacial CT scan confirmed the presence of sinusitis.  
On examination in September 1998, he was noted to have 40 
percent obstruction on the left side.  There was no 
obstruction on the right.  The veteran had tenderness in the 
frontal sinus area.  There was evidence of permanent 
discharge from both nasal nares.  There was no crusting.  The 
veteran reported at that time that he suffered from sinus 
related headaches approximately twice a week, but that said 
headaches did not last more than four hours.  There are also 
VA clinical records noting that the veteran complained of 
headaches in conjunction with his sinus problems.  Therefore, 
based upon the foregoing, the Board finds that the veteran's 
problems due to his service-connected sinusitis with allergic 
rhinitis create a reasonable doubt as to whether they warrant 
a 10 percent rating under old DC 6513, for moderate 
sinusitis.


An evaluation in excess of 10 percent, however, is not 
warranted.  As discussed above, the report of the September 
1998 sinus examination indicated that there was no crusting.  
There were also no findings pertaining to ozena and/or 
atrophic changes.  Moreover, a review of the evidence of 
record provides no indication that the veteran's sinus 
problem has resulted in severe sinusitis with frequent 
incapacitating recurrences and severe and frequent headaches.  
Accordingly, given the above-noted symptoms and 
characterization of the severity of the veteran's sinusitis 
with allergic rhinitis, his symptomatology does not meet the 
criteria for a higher rating under either old DC 6501 
(rhinitis) or old DC 6514(sinusitis).

As to whether a rating higher than 10 percent is warranted 
under the new criteria, the Board notes that the new criteria 
for a 30 percent rating for sinusitis require three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  In 
addition, the new criteria governing a 30 percent rating for 
rhinitis require that the veteran's rhinitis result in 
polyps.  It is clear from the record on appeal that the 
veteran suffers from seasonal allergies, and that he has 
complained of congestion, a sore throat, eyes that burn and 
itch, sinus tenderness, headaches, and constant drainage.  
However, there is no evidence suggesting that he has 
experienced incapacitating episodes of sinusitis with 
allergies as frequently as required for a higher rating.  
Also, the record on appeal is devoid of medical evidence of 
the veteran's ever experiencing more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
veteran has also denied the need to seek bedrest due to his 
sinus problems.  Furthermore, the record on appeal is also 
absent any medical evidence indicating the presence of 
polyps.  Thus, a higher rating under the new criteria may not 
be assigned under either DC 6513 or DC 6522.  

Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 10 percent, under either the old or 
the new rating criteria, for the veteran's sinus disability.  
In so deciding, we have also given consideration to assigning 
staged ratings; however, at no time during the period in 
question has the veteran shown disablement equivalent to that 
greater than the assigned rating.  See Fenderson v. West, 
supra.

The Board has also considered the assignment of a compensable 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as it has not been 
contended, or shown by the record, that the service-connected 
sinusitis with allergic rhinitis results in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise presents an exceptional or 
unusual disability picture.

Finally, as noted above, separate ratings are not assignable 
for rhinitis and sinusitis. 38 C.F.R. § 4.96.  Although a 
rating may be elevated on the basis of the aggregate 
disability, for the reasons stated above, such an elevation 
is not warranted.  Considering the symptoms of both, there is 
no indication that the overall disability equates to problems 
contemplated by higher ratings under either set of criteria.

The Board notes that, since we are holding that a rating of 
10 percent for sinusitis with allergic rhinitis is assignable 
under the old rating criteria, from the initial effective 
date of service connection to the present, it is not 
necessary to consider whether the disability would also 
warrant retroactive benefits under the new criteria.  Any 
future consideration of the veteran's disability due to 
sinusitis with allergic rhinitis will be accomplished under 
the current, revised rating criteria.  The consideration of 
both the former and the current criteria in this appeal was 
occasioned by the fact that the regulations were amended 
during the pendency of the claim.


ORDER

Entitlement to a 10 percent disability evaluation for 
service-connected sinusitis with allergic rhinitis, on appeal 
from the initial evaluation, is granted, subject to the 
statutes and regulations pertaining to the payment of 
monetary benefits.


REMAND

As noted above, recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  See the Veterans Claims Assistance Act 
of 2000, supra.  In addition, the Veterans Benefits 
Administration has issued Fast Letter 00-87 (Nov. 17, 2000), 
Fast Letter 00-92 (Dec. 13, 2000), and Fast Letter 01-02 
(Jan. 9, 2001), providing interim guidance for claims 
processing until such time as regulations implementing the 
new statute are in place.  

We will now discuss the background and current status of the 
claims which must be remanded at this time.

I.  Service Connection Issues

The veteran's enlistment examination indicated that his spine 
was normal.  In June 1990, the veteran was seen for 
complaints of low back pain.  He said he had pulled something 
in his back bending over and been experiencing back pain 
since that time.  There was no pain on palpation at the mid-
back level.  There was also no pain on bending to the right 
or left.  However, pain was elicited when the veteran twisted 
to the right.  Straight leg raising was negative for pain.  
The clinical assessment was of resolving musculoskeletal mid-
back strain.  

A follow-up treatment note dated in July 1990 indicated that 
the veteran continued to suffer from mid-back pain.  
Palpation along bilateral spinal edges of the mid-back 
resulted in mild tenderness.  The veteran was able to touch 
his toes, twist, and bend without apparent discomfort.  The 
impression was unresolved mid-back strain.  

A December 1992 treatment note showed that the veteran was 
evaluated for recurrent low back pain.  He had a full range 
of motion.  There was no tenderness to palpation of the 
sacroiliac joints.  There was positive paravertebral muscle 
spasm of the right thoracic area.  X-rays showed a 
straightening of the lumbar lordosis.  The assessment was 
paravertebral muscle spasm.



On a Report of Medical History pending service discharge, the 
veteran indicated, in pertinent part, that he suffered from 
recurrent back pain.  The examiner elaborated by noting that 
the veteran had been treated for "back pains" in May 1994.  
However, the Report of the Medical Examination showed that 
the veteran's spine was normal.  

In September 1994, the veteran filed a claim for service 
connection for multiple disorders, including the residuals of 
a back injury.  He made no reference to post-service 
treatment of this condition.  He also made no reference to 
any type of cervical spine disorder.

A VA orthopedic examination was conducted in November 1994.  
The veteran discussed his various problems and complaints in 
great detail.  With regard to his back, he maintained that he 
suffered a twisting injury in 1992.  He stated he had had "a 
lot of pain and popping" that radiated "up to his neck" 
since that time.  He said the pain was worsened by bending or 
sitting for prolonged periods.  He denied any neurological 
symptoms.  The veteran reported that he primarily experienced 
aching and popping in his low back.  X-rays were taken of the 
lumbar spine only.  Following a physical examination, the 
veteran was diagnosed as having multiple complaints with no 
obvious area of pathology.

The veteran was afforded a diabetes mellitus examination and 
another VA orthopedic examination in September 1995.  With 
the exception of noting that he complained of back pain and 
was receiving chiropractic treatment for the same, there were 
no findings pertaining to the veteran's back or spine.

A report from J.A. Webster, D.C., dated in September 1995 was 
associated with the claims folder.  The veteran presented 
himself for examination and treatment in August 1995.  He 
stated he had hurt his back when he was carrying a heavy 
object up an inclined brow and slipped.  He said the accident 
occurred around April 1990.  The veteran complained of neck 
pain, neck stiffness, pain between the shoulders, right 
shoulder pain, right knee pain, and low back pain.  An X-ray 
of the cervical spine showed decreased cervical lordosis.  An 
X-ray of the thoracic spine revealed mild increased thoracic 
kyphosis, and progression of degenerative joint disease.  A 
lumbar X-ray showed mild decreased L5 disc spacing.  The 
diagnosis was that the veteran had received traumatic 
injuries to the cervical, thoracic, and lumbar spine.  These 
injuries were observed to have resulted in intervertebral 
segmental dysfunction, nerve root irritation, supportive 
tissue damage, and pain.  Dr. Webster opined that the 
symptomatology the veteran was experiencing was directly 
related to the injuries he incurred to his low back while in 
service.

By a rating action dated in October 1995, the veteran was 
granted service connection for mechanical low back pain.  The 
claim of service connection for mid-back strain, however, was 
held to be not well grounded.  Although there was evidence of 
treatment for mid-back strain in service, the RO determined 
there was no evidence that said injury resulted had in a 
chronic disability.

In February 1996, following the submission of his notice of 
disagreement, the veteran furnished the RO with a 
comprehensive statement in support of his claims.  He 
asserted that the RO had erred in failing to grant service 
connection for mid-back strain.  He stated his service 
medical records clearly showed that he received treatment for 
mid-back strain on numerous occasions.  He further argued 
that he was currently receiving treatment for problems 
related to his thoracic spine, and that Dr. Webster had 
attributed these problems to his inservice injury.  The 
veteran also indicated that he wished to pursue a claim for 
service connection for arthritis of the cervical spine.  

In support of his claims, the veteran submitted various 
treatment records, examination reports, and excerpts from 
medical treatises.  Significantly, in a letter dated in April 
1995, the Chief of Rheumatology at the Durham VA Medical 
Center (VAMC) provided answers, in numerical sequence, to 
questions that had been provided to him by the veteran.  The 
veteran's questions were not included with the letter.  Under 
the answer designated as number one, the physician informed 
the veteran that cervical spondylosis was a term that 
referred to degenerative arthritis and degenerative disk 
disease in the neck.  Making reference to this opinion, the 
veteran attached a report of a January 1996 MRI which showed 
he had minimal spondylosis of the cervical spine, without 
herniated nucleus pulposus.  There was also a January 1996 
consultation report from an unidentified VA medical clinic.  
Therein, the examiner indicated that the veteran had a past 
medical history of cervical joint disease.

The veteran was afforded a personal hearing before the RO in 
March 1996.  He averred that he was seen on numerous 
occasions for complaints of mid-back pain inservice, and that 
he currently suffered from the same.  He said the pain in his 
mid-back was separate from his low back pain.  He described 
the pain as being dull and nagging.  He stated he also 
experienced muscle spasm in the mid-back area.  In addition 
to low and mid-back pain, the veteran maintained that he 
suffered from a disability of the cervical spine.  He 
indicated that he experienced significant neck pain.  He said 
that Dr. Webster had told him that his neck problems were due 
to his service-connected shoulder disability.

A February 1996 treatment report from T. Harris, M.D., was 
associated with the claims folder.  The report shows that the 
veteran was evaluated for complaints of recurrent shoulder 
and neck pain and headaches.  There were multiple regions of 
significant muscle spasm on the trapezius, levator scapula 
insertion bilaterally, and cervical spine.  The veteran 
received trigger point injections to the trapezius, levator 
scapula insertion, and right occipital ridge.  The impression 
was neck and shoulder pain.

In April 1996, the claim of service connection for mid-back 
strain was denied.  In this regard, the Hearing Officer found 
there was no evidence that the veteran had a current 
diagnosis of mid-back strain or traumatic arthritis of the 
thoracic spine.  The veteran was provided a statement of the 
case that same month.

The veteran was afforded a VA orthopedic examination in June 
1996.  He complained of cervical neck pain since 1990.  He 
denied injuring his neck in 1990.  However, since injuring 
his shoulders in 1992, he stated his neck pain had 
progressively worsened.  He endorsed numbness and weakness of 
the upper extremities.  He reported that he was receiving 
trigger point injections to the right paraspinous 
musculature.  He produced the report of the January 1996 MRI, 
which showed mild spondylosis.  Following a physical 
examination, the diagnosis was paracervical muscular pain.  
The examiner stated there was no evidence of gross myelopathy 
or radiculopathy.  He also noted that the report of the MRI 
showed only mild spondylosis at no particular level with no 
evidence of a herniated disc, thecal sac, or nerve root 
impingement.

Service connection for paracervical muscular pain was denied 
in January 1998.  The RO found there was no evidence that the 
veteran had suffered any type of neck or cervical injury in 
service.  It was further noted that his service discharge 
examination contained no findings pertaining to a neck 
problem.  Finally, the RO stated there was no medical 
evidence establishing that the veteran's current neck problem 
was related to his military service.

As the Board has discussed in the present case, a report 
dated in September 1995 from Dr. Webster indicated that the 
veteran's neck and mid-back disorders, specifically thoracic 
kyphosis and lordosis of the cervical spine, were the result 
of injuries he suffered during his active service.  However, 
the probative value of this finding is somewhat diminished 
because there is no evidence that the examiner reviewed the 
entire record prior to making his conclusion.  The examiner 
also failed to support this conclusion with any discernable 
medical rationale.  Nevertheless, medical evidence has been 
received which appears to implicitly link the veteran's 
current disorders of the cervical and thoracic spine with his 
military service.

The Board therefore believes that the veteran's service 
connection claims must be remanded to obtain a medical 
opinion to determine the nature and etiology of his current 
cervical and thoracic spine disabilities.  The Court has held 
that the Board, in rendering its final decision, must 
consider independent medical evidence in support of recorded 
findings, rather than provide its own medical judgment in the 
guise of a Board opinion.  Colvin v. Derwinski, 1 Vet.App. 
171 (1991).  VA's duty to assist veterans also includes the 
procurement of medical opinions where necessary.  See Ashley 
v. Brown, 6 Vet.App. 52 (1993) (obtaining an advisory medical 
opinion is a viable way for the Board to fulfill its duty to 
assist an appellant).


II.  Increased Rating Issues

During the course of his appeal, the veteran has maintained 
that his service-connected right knee disability causes a 
loss of range of motion and instability.  He says the knee 
frequently gives way.  He complains of significant pain in 
that joint.  As arthritis was identified in his right knee, 
he asserts that compensable evaluations are warranted for 
arthritis of the right knee as well as instability of the 
right knee.

Similarly, the veteran argues that he is entitled to separate 
evaluations for arthritis of the right and left shoulders and 
the frequent dislocations that he suffers from in each 
shoulder.  He states that evidence of both of these 
disabilities is shown in the record.  He further contends 
that he suffers from a significant degree of pain in both 
shoulders, and that the RO failed to properly consider the 
same.

Finally, he avers that his service-connected disability of 
the low back was not adequately evaluated.  The veteran says 
he suffers from demonstrable muscle spasm of the low back, in 
addition to decreased range of motion.  He asserts the RO 
also failed to determine the functional loss of the low back 
during periods of flare-up.

A review of the record shows that the veteran's disability of 
the low back has not been examined since 1994.  The residuals 
of his right knee injury, status post arthroscopy, has not 
been evaluated for rating purposes since 1995.  The 
development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Further, as noted above, the status of a disability is a 
medical determination which must be made from the records, 
without resort to independent medical judgment by the Board.  
Colvin v. Derwinski, supra.  The veteran should be afforded a 
VA orthopedic examination to determine the level of severity 
of these disabilities.

The veteran was most recently afforded a VA orthopedic 
examination in June 1996, which included evaluations of his 
left shoulder and right shoulder disabilities.  
Notwithstanding the fact that the RO appears to have erred by 
not considering the findings of the examination with respect 
to his right shoulder disorder (see 38 C.F.R. § 19.37), that 
examination was inadequate for evaluation purposes.  The 
Court has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Wisch v. Brown, 8 Vet.App. 
139 (1995) (a medical examination must specifically address 
pertinent issues, and the silence of an examiner cannot be 
relied on as evidence against a claim); see also Massey v. 
Brown, 7 Vet.App. 204 (1994).  

In the instant case, the Board observes that the June 1996 
examination did not adequately evaluate the veteran's 
complaints of pain on movement and use, as required by DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  In that case, the Court 
held that, in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40, 4.45, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based upon a greater limitation of motion due to pain 
on use, including use during flare-ups.  Accordingly, the 
veteran should be afforded another VA examination for the 
purpose of determining the severity of his service-connected 
bilateral shoulder disability.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
henceforth advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655.

Finally, during the course of this appeal, the veteran raised 
the claim of service connection for the residuals of an 
injury to the right hand.  By a rating action dated in 
September 1999, the RO assigned a noncompensable disability 
evaluation for the residuals of a right hand injury, after 
granting service connection for the same.  The veteran 
received notice of this decision on September 10, 1999.  In a 
statement received in by the Board in December 1999, the 
veteran indicated that the RO had erred by not assigning a 
compensable evaluation to his right hand disability.  The 
Board construes this statement as a notice of disagreement 
with the rating assigned the veteran's service-connected 
residuals of a right hand injury.  The appellant has yet to 
been furnished a Statement of Case on the issue of 
entitlement to a compensable (increased) evaluation for the 
service-connected residuals of a right hand injury, on appeal 
from the initial evaluation.  As the filing of a notice of 
disagreement places a claim in appellate status, the Court 
has held that the RO's failure to issue a Statement of the 
Case constitutes a procedural defect requiring remand.  See 
Manlincon v. West, 12 Vet.App. 238 (1999); see also Godfrey 
v. Brown, 5 Vet.App. 127, 132 (1993).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should advise the veteran that he 
may submit additional medical evidence which 
would help to establish an etiological 
relationship between his paracervical 
muscular and/or mid-back disorders and his 
active military service.  

2.  In addition, the veteran should be asked 
to provide the complete names and addresses 
of all VA and non-VA health care providers 
who have treated him for his cervical and/or 
mid-back disorders since service discharge.  
After securing the necessary release(s), all 
records not already included in the claims 
folder should be obtained, to include those 
from Dr. Webster.

3.  The RO should also obtain from the 
veteran the names and addresses of all 
medical care providers who have treated him 
for his service-connected right shoulder, 
left shoulder, right knee, and/or low back 
since service discharge.  After securing the 
necessary release(s), the RO should request 
copies of the records which are not already 
contained in the claims folder.

4.  The RO should obtain copies of the 
veteran's complete inpatient and outpatient 
treatment records from the Fayetteville VAMC 
and any other identified VA medical facility 
since 1994.  Once obtained, all records 
should be associated with the claims folder.

5.  The RO should contact Dr. Webster, and 
request that he provide a more detailed 
statement as to the basis of his medical 
opinion that the disabilities of the 
veteran's cervical and thoracic spine are 
results of injuries suffered during his 
active service.  To that extent, the 
physician should be requested to include a 
complete rationale, citing authority and 
investigation, for all conclusions reached.

6.  After the above has been accomplished, 
the RO should schedule the veteran for a 
special VA orthopedic examination.  The 
veteran should be properly notified of the 
date, time, and place of the examination in 
writing.  A copy of the notification letters 
should be associated with the claims file.  
Such tests as the examiner deems necessary 
should be performed.  The claims folder, to 
include a copy of this Remand and any newly 
submitted evidence, must be made available to 
the examiner for review prior to the 
examination.  The examiner should provide a 
comprehensive report, including complete 
rationales for all conclusions reached.  

a.  The examiner should comment on the 
nature and severity of the veteran's 
neck and mid-back disabilities.  The 
examiner should be asked to determine 
whether it is at least as likely as not 
that any current disability of the 
cervical and/or thoracic spine was 
caused, or aggravated, by any incident 
or injury that occurred during the 
veteran's active military service.  In 
answering this question, the standard of 
proof that is underlined, above, must be 
utilized.  In that regard, the examiner 
should also address the September 1995 
examination report from Dr. Webster, and 
any other opinion that Dr. Webster which 
may be submitted.  To the extent, if at 
all, that the examiner's opinion as to 
the etiology of the veteran's cervical 
or thoracic disorders is at variance 
with the opinion of Dr. Webster, the 
examiner should attempt to reconcile or 
explain that divergence of opinion.

b.  The examiner should describe the 
complaints and findings associated with 
the service-connected right and left 
shoulder disabilities.  Specifically, 
the examiner should state whether there 
are any findings of malunion, nonunion, 
ankylosis, loss of range of motion, or 
recurrent dislocations.  If there is 
dislocation, the frequency of the 
episodes should be noted, and it should 
be noted whether there is guarding of 
all arm movements or guarding of 
movement only at shoulder level.

c.  The examination must specify the 
ranges of motion of the right and left 
shoulder, with normal forward elevation 
being to 180 degrees, normal abduction 
being to 180 degrees, and normal 
internal and external rotation being to 
90 degrees.

d.  The examiner should be asked to 
state the ranges of motion of the lumbar 
spine in degrees.  Moreover, the 
examiner should state the normal ranges 
of motion of the lumbar spine in 
degrees.

e.  The examiner should state whether 
there is muscle spasm on extreme bending 
and/or loss of lateral spine motion. He 
or she should also note whether there is 
found to be listing of the whole spine 
to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
or loss of lateral motion or abnormal 
mobility on forced motion.

f.  The examiner should be asked to 
describe any abnormality of the right 
knee, and to state whether there are any 
findings of subluxation, locking, 
swelling, or tenderness of the knee.

g.  If lateral instability or 
subluxation of the right knee is 
present, such finding should be 
described as either mild, moderate or 
severe.

h.  The examination must include 
measurements of the range of motion of 
the right knee in degrees.

i.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected right shoulder, left 
shoulder, right knee, or low back 
disabilities; and, if feasible, these 
determinations must be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  Unfavorable 
ankylosis is described by regulation as 
abduction limited to 25 degrees from the 
side.  Intermediate ankylosis is 
described as ankylosis between favorable 
and unfavorable and favorable ankylosis 
is described as abduction to 60 degrees, 
with the ability to reach the mouth and 
head.  38 C.F.R. Part 4, Diagnostic Code 
5200 (1999).

j.  The examiner should be asked to 
express an opinion as to whether pain in 
the right shoulder, left shoulder, right 
knee, and/or low back could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

7.  The RO should furnish the veteran and his 
representative with a Statement of the Case 
(SOC) on the issue of entitlement to an 
increased (compensable) evaluation for the 
residuals of a right hand injury, on appeal 
from the initial evaluation.  The SOC should 
thoroughly discuss all evidence received 
since the September 1999 decision.  The SOC 
should include citations to all pertinent 
regulations.  There should also be included 
with this document information concerning the 
need to file a substantive appeal on this 
issue if the Board is to address it.  A VA 
Form 9 should be provided for the veteran's 
use. The veteran must be informed that he 
must file a substantive appeal in response to 
the SOC if he wishes the Board to consider 
any issue addressed therein.

8.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
including if the requested medical review 
does not include all opinions requested, 
appropriate corrective action is to be 
implemented.

9.  When the above development has been 
completed, the RO should re-adjudicate the 
claim of entitlement to service connection 
for a paracervical muscular disorder and a 
mid-back disorder.  

10.  With regard to the veteran's claim for 
an increased evaluation of his service-
connected disabilities, the provisions of 
DeLuca and 38 C.F.R. §§ 4.40, 4.45 must be 
taken into account  Consideration should also 
be given to the General Counsel opinion in 
which it was determined that a claimant who 
has knee arthritis and instability may be 
rated separately under Diagnostic Codes 5003 
and 5257.  See VAOPGCPREC 23-97 (July 1, 
1997).  Similarly, the RO should determine 
whether a separate evaluation for arthritis 
of the shoulder (under DC 5003) and/or 
recurrent dislocations of the shoulder (under 
DC 5202) is warranted.  Further, 
consideration should also be given to the 
case of Fenderson v. West, 12 Vet.App. 119 
(1999).  Therein, the Court held that, with 
regard to initial ratings following the grant 
of service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found -- a practice known 
as assigning "staged" ratings. 

11.  If any benefit currently sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC), to 
include the provisions of 38 C.F.R. § 3.655 
if appropriate.  The SSOC should include 
citation to all relevant regulatory 
provisions.  (In this regard, the diagnostic 
code(s) most advantageous to the veteran 
should be selected.)  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The purpose of this Remand is to obtain 
additional medical evidence.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 


